Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 11 April 1800
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander



Sir.
Cantonment at Harpers Ferry [Virginia]April 11th 1800.

I duly received your favour of the 27th Ultimo. The enclosed copy of a letter from me to Coll. Josiah Parker of Congress will shew you the present situation of Capt. Blackburn. From his (Coll. P’s) letter you will find an application made to me relative to Capn. Sparkes and my reference to you.
I remain with great respect & esteem   your most obedt. Servt.

Charles Cotesworth Pinckney
Honble Major Genl. Hamilton.


